     Case 4:18-cr-00260-RSB-CLR Document 328 Filed 01/10/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


UNITED STATES OF AMERICA                )      CASE NO: 4:18-CR-260
                                        )
v.                                      )
                                        )
AMBERLY KNIGHT                          )

              GOVERNMENT’S NOTICE OF PLEA AGREEMENT

      NOW COMES the United States of America, by and through Bobby L.

Christine, United States Attorney for the Southern District of Georgia, and

pursuant to 18 U.S.C. §3161(h)(1)(G), notifies the Court that a plea agreement has

been reached by the parties which would dispose of the charges pending in the

above-captioned case against the defendant. A copy of the plea agreement will be

provided to the Court for its consideration.

      The government respectfully requests that the Court schedule a Rule 11

proceeding and accept the defendant’s plea as set forth in the proposed agreement.

                                        Respectfully submitted,

                                        BOBBY L. CHRISTINE
                                        UNITED STATES ATTORNEY

                                        /s/ Frank M. Pennington, II

                                        Frank M. Pennington, II
                                        Assistant United States Attorney
                                        Georgia Bar No. 141419

Post Office Box 8970
Savannah, Ga. 31412
Telephone Number: 912- 652-4422
     Case 4:18-cr-00260-RSB-CLR Document 328 Filed 01/10/19 Page 2 of 2



                            CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all the parties in this case in

accordance with the notice of electronic filing (“NEF”) which was generated as a

result of electronic filing in this Court.

       This 10th day of January 2019.

                                             BOBBY L. CHRISTINE
                                             UNITED STATES ATTORNEY

                                             /s/ Frank M. Pennington, II

                                             Frank M. Pennington, II
                                             Assistant United States Attorney
                                             Georgia Bar No. 141419

Post Office Box 8970
Savannah, Ga. 31412
Telephone Number: 912- 652-4422
